75 N.Y.2d 740 (1989)
The People of the State of New York, Respondent,
v.
John Washington, Appellant.
Court of Appeals of the State of New York.
Decided December 14, 1989.
Ira Mickenberg and Barry R. Strutt for appellant.
Robert T. Johnson, District Attorney (Jonathan R. Walsh of counsel), for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order reversed and a new trial ordered for the reasons stated in the dissenting memorandum of Justice John Carro at the Appellate Division (151 AD2d 384, 385).